DETAILED ACTION
The following is an Allowance in response to application number 15/859,886 filed 6/30/2021. Claims 2 and 4-19 are pending and are allowed. 


Reasons for Allowance
Claims 2 and 4-19 were pending. Claims 2 and 4-19 are now allowed. 
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 2 and 4-19. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed system for dispatching assistance to robots to include “for providing one or more assistance requests to a plurality of workers, the system comprising: a computer comprising a processor and a computer readable memory; for each of a plurality of m workers, a corresponding worker list wi of worker criteria items stored on the computer readable memory, an index i identifying a corresponding one of the plurality of m workers; Serial No. 15/859886- 3 -A694 0007/TARfor each of a plurality of n robots, a corresponding robot list rj of assistance criteria items stored on the computer readable memory, an index j identifying a corresponding one of the plurality of n robots; a ranking application executed by the processor to generate, based on the plurality of m worker lists wi and the plurality of n robot lists rj, a set Y of parameters yij where each parameter yij represents a score associated with providing an assistance request to the ith worker to assist the jth robot, the relative magnitudes of the parameters yij within the set Y determining a relative ranking of the parameters yij; a notification application executed by the processor for providing, based on the set Y of parameters, at least one selected worker with an assistance request from at least one selected robot; wherein the ranking application generates the set Y of parameters using a machine learning algorithm and each parameter yij represents a probability associated with providing the ith worker with an assistance request from the jth robot.” The closest prior art found to be relevant is Skiba et al, US 2017/0286916 A1, “Skiba”. Skiba discloses a communication system for multi-source robot control. The next closest prior art reference found is Roddy et al, US 2011/0208567 A9, “Roddy”. Roddy discloses systems and methods for managing a fleet of remote assets by identifying and evaluating repair likelihoods to prevent failure. The next closest prior art reference is Mitchell et al, US 2014/0172482 A1, “Mitchell”. Mitchell teaches a technician control system that controls scheduling and dispatch operations for work order being handled by technicians. The next closest prior art found is Yurekli et al, US 2008/0066072 A1, “Yurekli”. Yurekli teaches a work allocation model for allocating processes to a plurality of resources. Skiba, Roddy, Mitchell, and Yurekli do not disclose every limitation of the independent claim individually or in combination. As such, the claims are allowable over the prior art. 
	
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a machine. Step 2A, Prong 1: The claim includes several limitations that are based upon mathematical relationships, formulas, or calculations. However, these mathematical relationships, formulas, or calculations are not explicitly recited in the claim. Therefore, the claim does not recite a mathematical concept. The claim does not recite a mental process because the steps, as claimed, are not practically performed in the human mind. The claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. The amended claims do not recite a mathematical concept, mental process, or a certain method of organizing human activity. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Skiba et al, US 2017/0286916 A1, a service robot may be autonomous, with respect to a portion of a customer service task, and coordinated, with respect to another portion of a customer service task. A resource, such as another robot or an agent (human or automated), may monitor or interact with the robot and, in such a combination, perform a customer service task. The robot may be instructed to pause or delay initiation of a robot portion to allow for a resource to become available at a common time that the interaction portion is to be performed to minimize delay and promote better customer service. Should the delay be beyond an acceptable threshold, the robot may engage in a delay task (e.g., slow down, pause, etc.). The delay task may include a social interaction with a human at a service location.
Roddy et al, US 2011/0208567 A9, a method and system for identification and evaluation of a repair likely to prevent a failure of a mobile asset is provided. The method allows collecting data indicative of an incipient malfunction in the mobile asset. The method further allows collecting usage data indicative of usage of the mobile asset. The usage data is processed relative to historical data collected from a fleet of corresponding mobile assets to generate a usage profile for that asset. The data indicative of incipient malfunctions is processed to generate a prediction of a failure in the mobile asset and at least one repair likely to prevent the failure of the mobile asset. A repair weight indicative of a probability that the repair will prevent the predicted failure is determined. The repair weight is adjusted based on the usage profile of the asset, and the 
Mitchell et al, US 2014/0172482 A1, technician control, in which a control system is configured to control scheduling and dispatch operations for work orders being handled by technicians. Multiple technician devices are each associated with one or more technicians, are configured to communicate, over a network, with the control system, and also are configured to provide output in response to communications that are received from the control system and that are related to the scheduling and dispatch operations performed by the control system. A set of scheduling configuration options may be pre-defined and user input weighting at least one of the scheduling configuration options relative to other of the scheduling configuration options may be received. A scheduling application used by the control system to perform scheduling operations may be configured based on configuration data that reflects the weighting and scheduling operations may be performed using the configured scheduling application.
Yurekli et al, US 2008/0066072 A1, a system and method for allocating, processes to a plurality of resources analyses an available resource capacity for a plurality of resources, generates resource assignment sets and corresponding schedule parameters, and generates a control parameter for each resource assignment set. The control parameter is based on corresponding weighting parameters and corresponding schedule parameters. One of the resource assignment sets is selected and used to allocate tasks to the resources based on a selection criterion for the control parameter.
Bannat et al, Artificial Cognition in Production Systems, 2010, This paper presents the general principles of autonomy and the proposed concepts, methods and technologies to realize cognitive planning, cognitive control and cognitive operation of production systems. Starting with an introduction on the historical context of different paradigms of production (e.g., evolution of production and planning systems), different approaches for the design, planning, and operation of production systems are lined out and future trends towards fully autonomous components of a production system as well as autonomous parts 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624